FEDERAL INSURANCE COMPANY Endorsement No.: 11 Bond Number: 81804170 NAME OF ASSURED: FIRST EAGLE FUNDS AND FIRST EAGLE VARIABLE FUNDS DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 10 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on October 18, 2013. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: March 18, 2014 ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No: 12 Bond Number: 81804170 NAME OF ASSURED: FIRST EAGLE FUNDS AND FIRST EAGLE VARIABLE FUNDS NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: First Eagle Funds First Eagle Variable Funds First Eagle Global Fund First Eagle Overseas Fund First Eagle U.S. Value Fund First Eagle Gold Fund and its Cayman Islands Subsidiary, First Eagle Gold Cayman Fund, Ltd. First Eagle Fund of America First Eagle Overseas Variable Fund First Eagle High Yield Fund First Eagle Global Income Builder Fund First Eagle U.S. Value Cayman Fund, Ltd., a wholly owned subsidiary of First Eagle U.S. Value Fund First Eagle Global Cayman Fund, Ltd., a wholly owned subsidiary of First Eagle Global Fund First Eagle Overseas Cayman Fund, Ltd., a wholly owned subsidiary of First Eagle Overseas Fund First Eagle Flexible Risk Allocation Cayman Fund, Ltd., a wholly owned subsidiary of First Eagle Flexible Risk Allocation Fund This Endorsement applies to loss discovered after 12:01 a.m. on October 18, 2013. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: March 18, 2014 ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1
